Citation Nr: 1706438	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for spondylolisthesis of the lumbar spine (low back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from April 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the Board at a March 2013 hearing conducted at the RO.  A transcript of the hearing is of record.

The Board previously considered and denied the Veteran's appeal in a December 2015 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans claims (Court) which, in a September 2016 order, granted a Joint Motion for Remand (Joint Motion), vacating the Board's decision and remanding the appeal for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion agreed that an April 2015 VA examination, upon which the Board partially relied in its December 2015 decision, is inadequate for rating purposes.  See generally Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this regard, the examination report appears internally inconsistent, as the examiner noted the "examination [wa]s medically consistent with the Veteran's statements describing functional loss" with repetitive use over time and during flare-ups.  Later in the report, however, the examiner stated that he was unable to identify whether or not pain, weakness, fatigability, or incoordination significantly limits functional ability during these flare-ups without resorting to speculation.  As this examination is not adequate for rating purposes, the Veteran must be provided a new VA examination to address the current severity of his service-connected low back disability.

In addition, the parties to the Joint Motion noted that records related to treatment for the Veteran's low back disability at a private facility, but at VA expense, have not been obtained.  VA treatment records indicate the Veteran had been approved for physical therapy at a private facility of his choice at VA expense effective from November 2012 through February 2013.  VA must attempt to obtain records of treatment at non-VA facilities authorized by VA, and such attempts must continue until these records are obtained or a negative reply is received.  See 38 C.F.R. § 3.159(c).

Finally, the parties to the Joint Motion noted the Veteran reported his low back pain interferes with his sleep and that he cannot walk long distances without experiencing numbness and stiffness in his hips due to his low back disability.  The parties agreed that such symptomatology is outside Diagnostic Code 5242, under which the Veteran's low back disability is evaluated.  As such, on remand, the AOJ should specifically consider whether referral for extraschedular consideration is warranted pursuant to 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 114 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he identify any non-VA medical treatment for his low back disability.  For each identified treatment provider, the Veteran should be requested to complete and return the necessary authorizations for the release of any treatment records not currently on file.  Reasonable efforts should be made to obtain these records.  For all records related to non-VA treatment authorized by VA and provided at VA's expense, efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

If private records are identified the RO must make at least two attempts to obtain them, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the evidence is later obtained, the claim may be readjudicated.

2.  Following completion of the above, schedule the Veteran for a VA spine examination to address the nature and severity of his service-connected low back disability.  The entire claims file, including this REMAND, must be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be accomplished.  Following a review of the claims file and physical examination of the Veteran, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability, including functional effects on employability and activities of daily life. 

The examiner must provide an opinion as to whether the Veteran experiences additional loss of motion of the lumbar spine during flare-ups or when the joint is used repeatedly over a period of time.  If such an opinion cannot be rendered without resort to speculation, the basis for such a determination must be provided.

The examiner is requested to address range of motion and limitation function in both active and passive motion, and both weight-bearing and non-weight-bearing motion.

A complete rationale for any opinions expressed must be provided.

3.  Refer the claim to the director of compensation for consideration of an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

